        Case 1:20-cv-04809-TCB Document 59-1 Filed 12/05/20 Page 1 of 4

                                                                     Exhibit 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


L. Lin Wood, Jr.,

              Plaintiff,                           CIVIL ACTION FILE NO.
v.                                                 20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

              Defendants.


                       AFFIDAVIT OF SHAMEIKA VAILES

       Personally appeared before me, the undersigned subscribing officer, duly

authorized to administer oaths, Shameika Vailes, who being duly sworn, deposed

and stated as follows:

       1.     My name is Shameika Vailes. I am over 18 years of age, a citizen of

the State of Georgia, suffer from no legal disabilities, and am otherwise competent

to testify to the matters contained herein. I have personal knowledge of the facts

here, and if called as a witness, can testify completely thereto.

       2.     I am a resident of and registered elector in Fulton County, Georgia.

       3.     On November 15, 2020, I was present as an observer credentialed by

the Democratic Party of Georgia (“DPG”) to observe the statewide hand recount of

KH620790.DOCX 2                            1
        Case 1:20-cv-04809-TCB Document 59-1 Filed 12/05/20 Page 2 of 4




ballots cast in the 2020 Presidential Election in Fulton County, Georgia (the

“Recount”). As part of becoming credentialed, I received training in what the

Recount would entail and what I would expect to observe.

       4.     I arrived at the Georgia World Congress Center, where the Recount

was held, at approximately 8:00 a.m.

       5.     On arrival, I had no problems accessing the Center where the Recount

was happening, though I was unable at first to locate and connect with fellow

credentialed observers.

       6.     Check-in went smoothly.

       7.     After check-in, it took me some time to find the DPG appointed Site

Lead. As I asked around seeking where I should go, Fulton County election

employees or volunteers shared that a great deal of progress was made in the

Recount on Saturday, such that the auditors were nearing completion of the

Recount. No one tried to stop me from proceeding, or to get me or anyone else to

leave on the premise that the Recount was complete or nearly complete.

       8.     . The Recount was ongoing when I arrived.

       9.     By 8:30 a.m., I had connected with the Site Lead and fellow observers

and learned that there were more DPG-credentialed observers than were permitted

to access the floor at that time.

KH620790.DOCX 2                          2
          Case 1:20-cv-04809-TCB Document 59-1 Filed 12/05/20 Page 3 of 4




       10.     The numbers of credentialed observers from DPG and from the

Georgia Republican Party appeared to be roughly equal. Both parties appeared to

have more credentialed observers present than were permitted to approach the

audit teams who were conducting the Recount. Both parties had credentialed

observers in the space where the audit teams were conducting the Recount

       11.     At no time did I see or hear of a credentialed observer being denied

access to the Recount, other than for the reason that the observer’s political party

already had the maximum permitted number of credentialed observers in the space.

I observed no disparate treatment by Fulton County elections employees or

volunteers of observers credentialed by a particular party, or of members of the

public.

       12.     Around 9:30 a.m., I left the Recount because there were sufficient

numbers of DPG-credentialed observers on site and I had other commitments that

day.

       13.     I give this Declaration freely, without coercion, and without any

expectation of compensation or other reward.

       14.     I declare under penalty of perjury that the foregoing is true and correct

to the best of my ability.




KH620790.DOCX 2                             3
        Case 1:20-cv-04809-TCB Document 59-1 Filed 12/05/20 Page 4 of 4



       Executed this 17th day of November 2020.




                                    SHAMEIKA VAILES

       Sworn to and subscribed to            0 ‘ ‘ckibk   Ttio

       before me this 17th day of       ••      s       SS10,
                                                                    1.•
                                                                     %.•

       November 2020.
                                               ss C)                  s.
                                                       MAR
                                                        98

                                                       2023

         otary Public
                                             1/,;,1 ,, p'N.P7, ‘‘

       My commission expires: OkaycV1            zoz_




KH620790.DOCX                           4
